Opinion by
Porter, J.,
In the opinion filed by the court below the questions involved in this case have been met fairly, considered fully and decided *13rightly. Little remains but to reaffirm the propositions there laid down, respecting the application of the act of June 1, 1887, to the present case.
The title to the act is “A further Supplement to an Act .... entitled, ‘A Supplement to an Act for the regulation of boroughs,’ .... providing for the adjustment of indebtedness and government of the boroughs, townships and school districts affected by changes -of limits of any borough in the Commonwealth.”
Under this caption the act provides that whenever proceedings shall be commenced for the purpose of changing the limits of any borough by detaching therefrom any territory included therein, and the same shall have been approved by the grand jury, the court, before entering decree, shall appoint an auditor who shall ascertain the existing liabilities of the several school districts which may be affected by the said change of limits ; the amount and value of the property owned by each, and the amount and value of the same passing to and from each school district; the assessed valuation of the property liable to taxation as shown by the last annual assessment, and within the limits of the part detached. The proceeding culminates in a report to the court by the auditor of a form of decree “ adjusting the liabilities for all indebtedness and the value of property held or acquired by each, justly and equitably, upon the said borough, township and school district respectively.” The remaining part of the section is as follows: “ And said Court shall be authorized to direct the amounts that shall be paid one to the other, and the time and mode of payment, and, if necessary to a proper and just adjustment of the same, may order and direct a special tax to be levied upon the property so annexed or detached from said borough, for the payment of so much of the indebtedness as may be awarded against it and direct how the same shall be assessed and collected.”
The title of the act contains no proper notice of the proceedings created by its provisions. It does not indicate that a new relation of debtor and. creditor, as between the old and the new districts, would arise thereunder. The words “ adjustment of indebtedness ” do not describe or give notice of the creation of a liability. In the present case there was no indebtedness existing at the time of the projected severance of relation. *14The indebtedness to adjust sprang into being by operation of the proceeding begun for its alleged adjustment. There is ho clear indication that provision is made for the valuation and distribution of property owned by school districts affected by change of borough limits.
The lack of clearness in the title is not helped by its reference to the original act and the former supplement thereto. The act of April 3,1851, is entitled, “ An Act regulating boroughs,” and in the body of it refers only incidentally to school matters to the extent of giving power to the court to declare boroughs separate school districts, and authorizing the election of school directors. The supplement of June 11, 1879, which is entitled merely “ A Supplementto an Act for the regulation of boroughs,” does not refer to school districts.
While the title of a bill need not be an absolute index of its contents, yet it must clearly express the one subject which the act shall contain, and must fairly give notice of the legislative purpose to those interested. We are of opinion’that in this respect the act fails to meet the requirements of the constitutional provision.
We hold the act unconstitutional on a second ground. The constitution prohibits the passage of “ any local or special law .... regulating the affairs of ... . school districts.” In order to bring this case within the constitutional prohibition the act must be both an attempt to regulate the affairs of school districts and special or local in character.
It makes provision for the valuation and division of school property; it imposes burdens on old districts from which they were theretofore relieved; it empowers the court to compel directors to levy a special tax for the payment of indebtedness that may be created if the act is upheld; it empowers the court to enforce its decree against the directors. These are such affairs as affect the people of the particular district: Frost v. Cherry, 122 Pa. 417, and indicate that the act comes within the term “ affairs of school districts,” as used in the constitution.
The act is local. It applies only to school districts affected by changes of borough limits. It does not apply to school districts affected by changes of city or township' limits without interfering with borough boundaries. In the latter cases the old district will retain the real estate and buildings without *15contributing to tbe new district. This piece of legislation therefore produces or may produce local results, and thus offends against the provision of the constitution: Appeal of the city of Scranton, 113 Pa. 176 ; Chalfant v. Edwards, 173 Pa. 246.
The act under consideration has been twice before the Supreme Court. The question of its constitutionality has not, however, been raised. In neither of the cases referred to do we find anything said by the Supreme Court which should conflict with the result we have reached, nor which should, we believe, prevent that court from itself arriving at a similar conclusion should the question be presented tó it.
The decree of the court below is affirmed.